FILED
                             NOT FOR PUBLICATION                            JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROSA MARGARITA GARCIA ZANA,                      No. 09-72641

               Petitioner,                       Agency No. A073-124-819

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **


Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges

       Rosa Margarita Garcia Zana, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

the immigration judge’s decision denying her application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.

2008), and deny the petition for review.

      Substantial evidence supports the BIA’s finding that “no incidents” of

persecution occurred to Garcia Zana in El Salvador. See Nagoulko v. INS, 333

F.3d 1012, 1016 (9th Cir. 2003); see also Wakkary v. Holder, 558 F.3d 1049, 1060

(9th Cir. 2009) (no past persecution where harm to friends was not a part of “a

pattern of persecution closely tied to” petitioner) (internal citation and quotation

omitted). Substantial evidence also supports the BIA’s finding that Garcia Zana

failed to establish that she will be targeted on account of a protected ground. See

INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (2002); Santos-Lemus, 542 F.3d at

745-46.

      Because Garcia Zana failed to establish her eligibility for asylum, she

necessarily fails to meet the higher standard of eligibility for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Garcia Zana failed to establish it is more likely than not she will be

tortured by or with the acquiescence of a government official if returned to El

Salvador. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).


                                                                                  09-72641
PETITION FOR REVIEW DENIED.




                              09-72641